           Case 2:18-cr-00131-RAJ Document 1310 Filed 05/18/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7
                       UNITED STATES DISTRICT COURT FOR THE
8
                         WESTERN DISTRICT OF WASHINGTON
9                                  AT SEATTLE
10
     UNITED STATES OF AMERICA,                      NO. CR18-0131 RAJ
11
                             Plaintiff
                                                    ORDER GRANTING DEFENDANT’S
12
                      v.                            MOTION FOR OVERLENGTH BRIEF
13
     LAMONT JEFFERY REYNOLDS,
14
                             Defendant.
15
16          THIS MATTER, having come before the Court upon the Defendant’s motion to
17   file an overlength reply brief, and the Court finding good cause,
18          IT IS ORDERED THAT the Motion (Dkt. #1302) is GRANTED. Defendant
19   may file a reply brief that does not exceed 15 pages in length.
20        DATED this 18th day of May, 2020.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION TO FILE OVERLENGTH BRIEF - 1
